Order entered March 20, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01395-CV

         MITCHELL WAYNE HOBSON, JR. AND ALL OCCUPANTS, Appellant

                                                 V.

                             CCC & CRESTRIDGE LLC, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05436-A

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated December 16, 2013, we

notified the County Clerk that the clerk’s record was overdue. We directed the County Clerk to

file the clerk’s record within thirty days. To date, the clerk’s record has not been filed.

       Accordingly, this Court ORDERS the Dallas County Clerk to file, within TEN DAYS of

the date of this order, either the clerk’s record or written verification that appellant has not been

found indigent and has not paid for the record. We notify appellant that if we receive verification

he is not indigent and has not paid for the record, we will, without further notice, dismiss the

appeal. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk of the Court to send a copy of this order, by electronic

transmission, to:
John Warren
Dallas County Clerk




                      /s/   CAROLYN WRIGHT
                            CHIEF JUSTICE